SPAET, HAROLD B., Associate Judge.
The appellant, plaintiff below, filed suit against the appellee, one of the defendants below, for brokerage commission. To a count in an amended complaint, the defendant HERTZ INVESTMENT CO., filed a motion to dismiss for failure to state a cause of action. After hearing on said motion the court below granted to defendant fifteen days to answer the said count in the amended complaint.
Thereafter, the cause was noticed for trial. Shortly before the date set for trial, the defendant filed a motion under Rule 1.11 (c)' 30 F.S.A., for judgment on the pleadings. On the date set for trial the motion for judgment on the pleadings was heard and judgment entered in favor of the defendant HERTZ INVESTMENT CO.
Without deciding whether the motion for judgment on the pleadings, pursuant to Rule 1.11(c), was timely made, (“within such time as not to delay the trial”), the judgment must be reversed because the count attacked did state a cause of action.
Although much evidentiary matter is pleaded, and there is a paucity of ultimate facts, a cause of action on behalf of the broker is set forth1. That is dispositive of this appeal.
The judgment appealed should be and is hereby reversed.
Reversed.